                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 SONYA P. WILLIAMS,                             )
                                                )
        Plaintiff,                              )
                                                )         No. 2:17-cv-02050-TLP-egb
 v.                                             )
                                                )        JURY DEMAND
 SHELBY COUNTY BOARD OF                         )
 EDUCATION,                                     )
                                                )
        Defendant.                              )


                     ORDER SUSTAINING CLAIM OF PRIVILEGE


      Plaintiff moved the Court to make a determination of privilege as to certain materials

held by Defendant. (ECF No. 137.) The Court granted the Motion and Defendant submitted

the relevant materials under seal for in camera review. (ECF Nos. 144 & 147.) Defendant’s

submissions included a privilege log describing why each of the documents were protected

from disclosure. (ECF No. 144 at PageID 3521–22.) After reviewing the materials, the

Court SUSTAINS Defendant’s claim of privilege.

                                        ANALYSIS

      Parties may assert the attorney-client privilege to protect confidential communications

exchanged for the purposes of legal advice. Fisher v. United States, 425 U.S. 391, 403

(1976). This privilege exists to “ensure free and open communications between a client and

his attorney.” In re Grand Jury Subpoenas, 454 F.3d 511, 519 (6th Cir. 2006) (citing Fisher,

425 U.S. at 403). Additionally, in the organizational context, communications by employees

are protected if made within the scope of their employment and performed with knowledge
that the communications are being made for the purpose of obtaining legal advice. Upjohn v.

United States, 449 U.S. 383, 394 (1981).

      The attorney-client privilege is not the only protection that may be asserted by a party

to litigation. For example, materials may be protected from discovery by the attorney work

product doctrine, which “is distinct from and broader than the attorney-client privilege.” In

re Columbia/HCA Healthcare Corp. Billing Practices Litigation, 293 F.3d 289, 294 (6th Cir.

2002) (quoting In re Antitrust Grand Jury, 805 F.2d 155, 163 (6th Cir. 1986)). Rather than

only protecting confidential communications, the work product doctrine also shelters “any

document prepared in anticipation of litigation by or for the attorney.” Id. at 304 (citation

omitted).

      Here, the Defendant claims that the submitted materials are protected under the

attorney-client privilege and the work product doctrine. These materials relate confidential

emails from Defendant’s general counsel to staff members of Shelby County Schools for

purposes of transmitting or seeking legal advice. These materials, therefore, fall within the

categories mentioned above and are privileged.

                                       CONCLUSION

      The Court SUSTAINS Defendant’s assertion of attorney-client privilege over the

specific materials submitted to the Court under seal.

      SO ORDERED, this 8th day of February, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                               2
